Citation Nr: 1428224	
Decision Date: 06/23/14    Archive Date: 07/03/14

DOCKET NO.  09-50 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Service connection for a low back disability, to include: lumbar disc disease, status post lumbar discectomy.


REPRESENTATION

Appellant represented by:	Lawrence Scott Kibler, Esq.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1969 until March 1971 and from November 1978 until September 1994.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in St. Paul, Minnesota.


FINDING OF FACT

On April 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew his pending appeal concerning entitlement to service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to service connection for a low back disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran provided a statement, on April 15, 2013, that he wished to withdraw the appeal concerning entitlement to service connection for a low back disability.  The Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


